

SETTLEMENT AGREEMENT


THIS SETTLEMENT AGREEMENT (the “Agreement”) is effective as of September 30,
2008 (the “Effective Date”) by and between AudioStocks, Inc. (the “Company”) and
SixTech Desenvolvimento Sistemas de Informatica Ltda. and its legal signatory
Geo Marques Neto (collectively the “Contractor”).  The Company and Contractor
may be individually referred to herein as a “Party” and collectively as the
“Parties.”


RECITALS


WHEREAS, the Contractor has provided the Company with certain services,
including the development of certain software and related systems (the
“Services”);


WHEREAS, as of the Effective Date, the Contractor has provided certain invoices
to the Company related to the Services (the “Invoices”);


WHEREAS, the Company has disputed the Services provided and the amounts due and
owing in the Invoices in connection with such Services;


WHEREAS, the Contractor and the Company desire to settle and finalize all
compensation to be paid to the Contractor in connection with the Services and
Invoices provided to the Company as of the Effective Date;


WHEREAS, the Parties wish to enter into this Agreement and fully settle and
forever resolve any and all past, present and future claims the Contractor may
have against the Company;


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for good and valuable consideration, the receipt of which is
hereby acknowledged, it is hereby agreed as follows:


AGREEMENT


1.           Release of Claims.    The Contractor hereby agrees to fully settle
and forever resolve any and all past, present and future claims the Contractor
may have against the Company for, but not limited to, claims arising from and/or
relating directly or indirectly to reimbursement of fees and/or monies owed in
connection with and relating to the Services and Invoices (hereinafter
collectively referred to as “Claims”).


2.           Compensation.   As compensation for the Services and the release of
the Claims, the Company shall issue the Contractor 17,398 shares of the
Company’s common stock (the “Settlement Shares”). The Settlement Shares shall
represent the complete and final settlement of the total compensation the
Contractor has claimed as due and payable in connection with Claims.


3.           Waiver of Section 1542.     In signing this Agreement, the
Contractor has been advised of, understands and knowingly waives his rights
under California Civil Code Section 1542 which provides as follows: A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM
MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.


4.           No Further Claims.     The Contractor covenants and agrees never to
commence against the Company, any legal action or proceeding based in whole or
in part upon the Services, Claims, demands, allegations, and/or injuries
released in this Agreement.


5.           No Admission.    This Agreement shall not be considered as an
admission of liability by either Party and by entering into this Agreement,
neither Party has admitted the validity of any Claims herein released.


6.           Compliance with Securities Laws.    The Contractor understands that
the Settlement Shares it is receiving hereunder are characterized as “restricted
securities” under the federal securities laws and that under such laws and
applicable regulations such securities may be resold without registration under
the United States Securities Act of 1933, as amended only in certain limited
circumstances. It understood that the certificates evidencing the Settlement
Shares issued hereunder will bear a legend in substantially the below form:


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR A LEGAL OPINION THAT SUCH REGISTRATION IS NOT REQUIRED OR
UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.”


7.           Miscellaneous.


a.           Necessary Acts.  Each Party to this Agreement agrees to perform any
further acts and execute and deliver any further documents that may be
reasonably necessary to carry out the provisions of this Agreement.


b.           Entire Agreement; Modifications; Waiver.  This Agreement
constitutes the entire agreement between the Parties pertaining to the subject
matter contained in it. This Agreement supersedes all prior and contemporaneous
agreements, representations, and understandings of the Parties.  No supplement,
modification, or amendment of this Agreement shall be binding unless executed in
writing by all the Parties.  No waiver of any of the provisions of this
Agreement shall be deemed, or shall constitute, a waiver of any other
provisions, whether or not similar, nor shall any waiver constitute a continuing
waiver.  No waiver shall be binding unless executed in writing by the Party
making the waiver.


c.           Dispute Resolution.   The subject matter of this Agreement shall be
governed by and construed in accordance with the laws of the State of California
(without reference to its choice of law principles), and to the exclusion of the
law of any other forum, without regard to the jurisdiction in which any action
or special proceeding may be instituted.  EACH PARTY HERETO AGREES TO SUBMIT TO
THE PERSONAL JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED
IN THE NORTH COUNTY OF SAN DIEGO, CALIFORNIA FOR RESOLUTION OF ALL DISPUTES
ARISING OUT OF, IN CONNECTION WITH, OR BY REASON OF THE INTERPRETATION,
CONSTRUCTION, AND ENFORCEMENT OF THIS AGREEMENT, AND HEREBY WAIVES THE CLAIM OR
DEFENSE THEREIN THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM.  AS A
MATERIAL INDUCEMENT FOR THIS AGREEMENT, EACH PARTY SPECIFICALLY WAIVES THE RIGHT
TO TRIAL BY JURY OF ANY ISSUES SO TRIABLE.


d.           Attorney’s Fees.   Should any Party hereto employ an attorney for
the purpose of enforcing or constituting this Agreement, or any judgment based
on this Agreement, in any legal proceeding whatsoever, including insolvency,
bankruptcy, arbitration, declaratory relief or other litigation, the prevailing
party shall be entitled to receive from the other Party or Parties thereto
reimbursement for all reasonable attorneys’ fees and all reasonable costs,
including but not limited to service of process, filing fees, court and court
reporter costs, investigative costs, expert witness fees, and the cost of any
bonds, whether taxable or not, and that such reimbursement shall be included in
any judgment or final order issued in that proceeding.  The “prevailing party”
means the party determined by the court to most nearly prevail and not
necessarily the one in whose favor a judgment is rendered.


e.           No Oral Change; Waiver.  This Agreement may only be changed,
modified, or amended in writing by the mutual consent of the Parties
hereto.  The provisions of this Agreement may only be waived in or by writing
signed by the Party against whom enforcement of any waiver is sought.


f.           Severability.  If any provision of this Agreement is invalid,
illegal, or unenforceable, the balance of this Agreement shall remain in
effect.  If any provision is inapplicable to any person or circumstance, it
shall nevertheless remain applicable to all other persons and circumstances.  If
any compensation provision is deemed unenforceable or illegal, then in the case
of the delivery of common stock to the Contractor, Contractor shall be entitled
to receive a cash benefit equal to the value of the common stock that would have
been tendered had such a provision not been illegal or unenforceable.


g.           Execution of the Agreement.  The Company, the party executing this
Agreement on behalf of the Company, and the Contractor, have the requisite
corporate power and authority to enter into and carry out the terms and
conditions of this Agreement, as well as all transactions contemplated
hereunder. All corporate proceedings have been taken and all corporate
authorizations and approvals have been secured which are necessary to authorize
the execution, delivery and performance by the Company and the Contractor of
this Agreement.  This Agreement has been duly and validly executed and delivered
by the Company and the Contractor and constitutes a valid and binding
obligation, enforceable in accordance with the respective terms herein.  Upon
delivery of this Agreement, this Agreement, and the other agreements and
exhibits referred to herein, will constitute the valid and binding obligations
of Company, and will be enforceable in accordance with their respective terms.


h.           Joint Drafting and Exclusive Agreement.  This Agreement is the only
Agreement executed by and between the Parties related to the Claims described
herein.  There are no additional oral agreements or other understandings related
to the Claims described herein.  This Agreement shall be deemed to have been
drafted jointly by the Parties hereto, and no inference or interpretation
against any one Party shall be made solely by virtue of such Party allegedly
having been the draftsperson of this Agreement.  The Parties have each conducted
sufficient and appropriate due diligence with respect to the facts and
circumstances surrounding and related to this Agreement.  The Parties expressly
disclaim all reliance upon, and prospectively waive any fraud,
misrepresentation, negligence or other claim based on information supplied by
the other Party, in any way relating to the subject matter of this Agreement.


i.           Conflicts of Interest.  The Parties shall exercise their best
efforts to the other Party aware of any conflicts of interest that exist between
such Party, including any other business of entity that such Party beneficially
owns or controls, and any interest of the other Party.  Disclosure of such
conflicts of interest may be made in writing or through oral
communication.  Acknowledgement of such conflicts of interest and waiver of any
cause of action against a Party related to a conflict of interest may be made in
writing or through oral communication.


j.           Acknowledgments and Assent.  The Parties acknowledge that they have
been given at least ten (10) days to consider this Agreement and that they were
advised to consult with an independent attorney prior to signing this Agreement
and that they have in fact consulted with counsel of their own choosing prior to
executing this Agreement.  The Parties may revoke this Agreement for a period of
three (3) calendar days after signing this Agreement, and the Agreement shall
not be effective or enforceable until the expiration of this three (3) day
revocation period.  The Parties agree that they have read this Agreement and
understand the content herein, and freely and voluntarily assent to all of the
terms herein.
 
IN WITNESS WHEREOF the Parties have executed this Agreement effective as of the
day and year first above written.


COMPANY
 
Audiostocks, Inc.
CONTRACTOR
 
SixTech Desenvolvimento Sistemas de Informatica Ltda.
 
 
/s/ Luis J. Leung
___________________________________
 
 
/s/ Geo Marques Neto
___________________________________
By: Luis Leung
By: Geo Marques Neto
Its: President
Its:
       





A FACSIMILE COPY OF THIS AGREEMENT SHALL HAVE THE SAME LEGAL EFFECT AS AN
ORIGINAL OF THE SAME.










 
 

--------------------------------------------------------------------------------

 



 
SETTLEMENT AGREEMENT


THIS SETTLEMENT AGREEMENT (the “Agreement”) is effective as of September 30,
2008 (the “Effective Date”) by and between AudioStocks, Inc. (the “Company”) and
Peer Technologia Da Informacao, Ltda. and its legal signatory Riccardo Lanzuolo
(collectively the “Contractor”).  The Company and Contractor may be individually
referred to herein as a “Party” and collectively as the “Parties.”


RECITALS


WHEREAS, the Contractor has provided the Company with certain services,
including the development of certain software and related systems (the
“Services”);


WHEREAS, as of the Effective Date, the Contractor has provided certain invoices
to the Company related to the Services (the “Invoices”);


WHEREAS, the Company has disputed the Services provided and the amounts due and
owing in the Invoices in connection with such Services;


WHEREAS, the Contractor and the Company desire to settle and finalize all
compensation to be paid to the Contractor in connection with the Services and
Invoices provided to the Company as of the Effective Date;


WHEREAS, the Parties wish to enter into this Agreement and fully settle and
forever resolve any and all past, present and future claims the Contractor may
have against the Company;


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for good and valuable consideration, the receipt of which is
hereby acknowledged, it is hereby agreed as follows:


AGREEMENT


1.           Release of Claims.    The Contractor hereby agrees to fully settle
and forever resolve any and all past, present and future claims the Contractor
may have against the Company for, but not limited to, claims arising from and/or
relating directly or indirectly to reimbursement of fees and/or monies owed in
connection with and relating to the Services and Invoices (hereinafter
collectively referred to as “Claims”).


2.           Compensation.   As compensation for the Services and the release of
the Claims, the Company shall issue the Contractor 73,669 shares of the
Company’s common stock (the “Settlement Shares”). The Settlement Shares shall
represent the complete and final settlement of the total compensation the
Contractor has claimed as due and payable in connection with Claims.


3.           Waiver of Section 1542.     In signing this Agreement, the
Contractor has been advised of, understands and knowingly waives his rights
under California Civil Code Section 1542 which provides as follows: A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM
MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.


4.           No Further Claims.     The Contractor covenants and agrees never to
commence against the Company, any legal action or proceeding based in whole or
in part upon the Services, Claims, demands, allegations, and/or injuries
released in this Agreement.


5.           No Admission.    This Agreement shall not be considered as an
admission of liability by either Party and by entering into this Agreement,
neither Party has admitted the validity of any Claims herein released.


6.           Compliance with Securities Laws.    The Contractor understands that
the Settlement Shares it is receiving hereunder are characterized as “restricted
securities” under the federal securities laws and that under such laws and
applicable regulations such securities may be resold without registration under
the United States Securities Act of 1933, as amended only in certain limited
circumstances. It understood that the certificates evidencing the Settlement
Shares issued hereunder will bear a legend in substantially the below form:


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR A LEGAL OPINION THAT SUCH REGISTRATION IS NOT REQUIRED OR
UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.”


7.           Miscellaneous.


a.           Necessary Acts.  Each Party to this Agreement agrees to perform any
further acts and execute and deliver any further documents that may be
reasonably necessary to carry out the provisions of this Agreement.


b.           Entire Agreement; Modifications; Waiver.  This Agreement
constitutes the entire agreement between the Parties pertaining to the subject
matter contained in it. This Agreement supersedes all prior and contemporaneous
agreements, representations, and understandings of the Parties.  No supplement,
modification, or amendment of this Agreement shall be binding unless executed in
writing by all the Parties.  No waiver of any of the provisions of this
Agreement shall be deemed, or shall constitute, a waiver of any other
provisions, whether or not similar, nor shall any waiver constitute a continuing
waiver.  No waiver shall be binding unless executed in writing by the Party
making the waiver.


c.           Dispute Resolution.   The subject matter of this Agreement shall be
governed by and construed in accordance with the laws of the State of California
(without reference to its choice of law principles), and to the exclusion of the
law of any other forum, without regard to the jurisdiction in which any action
or special proceeding may be instituted.  EACH PARTY HERETO AGREES TO SUBMIT TO
THE PERSONAL JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED
IN THE NORTH COUNTY OF SAN DIEGO, CALIFORNIA FOR RESOLUTION OF ALL DISPUTES
ARISING OUT OF, IN CONNECTION WITH, OR BY REASON OF THE INTERPRETATION,
CONSTRUCTION, AND ENFORCEMENT OF THIS AGREEMENT, AND HEREBY WAIVES THE CLAIM OR
DEFENSE THEREIN THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM.  AS A
MATERIAL INDUCEMENT FOR THIS AGREEMENT, EACH PARTY SPECIFICALLY WAIVES THE RIGHT
TO TRIAL BY JURY OF ANY ISSUES SO TRIABLE.


d.           Attorney’s Fees.   Should any Party hereto employ an attorney for
the purpose of enforcing or constituting this Agreement, or any judgment based
on this Agreement, in any legal proceeding whatsoever, including insolvency,
bankruptcy, arbitration, declaratory relief or other litigation, the prevailing
party shall be entitled to receive from the other Party or Parties thereto
reimbursement for all reasonable attorneys’ fees and all reasonable costs,
including but not limited to service of process, filing fees, court and court
reporter costs, investigative costs, expert witness fees, and the cost of any
bonds, whether taxable or not, and that such reimbursement shall be included in
any judgment or final order issued in that proceeding.  The “prevailing party”
means the party determined by the court to most nearly prevail and not
necessarily the one in whose favor a judgment is rendered.


e.           No Oral Change; Waiver.  This Agreement may only be changed,
modified, or amended in writing by the mutual consent of the Parties
hereto.  The provisions of this Agreement may only be waived in or by writing
signed by the Party against whom enforcement of any waiver is sought.


f.           Severability.  If any provision of this Agreement is invalid,
illegal, or unenforceable, the balance of this Agreement shall remain in
effect.  If any provision is inapplicable to any person or circumstance, it
shall nevertheless remain applicable to all other persons and circumstances.  If
any compensation provision is deemed unenforceable or illegal, then in the case
of the delivery of common stock to the Contractor, Contractor shall be entitled
to receive a cash benefit equal to the value of the common stock that would have
been tendered had such a provision not been illegal or unenforceable.


g.           Execution of the Agreement.  The Company, the party executing this
Agreement on behalf of the Company, and the Contractor, have the requisite
corporate power and authority to enter into and carry out the terms and
conditions of this Agreement, as well as all transactions contemplated
hereunder. All corporate proceedings have been taken and all corporate
authorizations and approvals have been secured which are necessary to authorize
the execution, delivery and performance by the Company and the Contractor of
this Agreement.  This Agreement has been duly and validly executed and delivered
by the Company and the Contractor and constitutes a valid and binding
obligation, enforceable in accordance with the respective terms herein.  Upon
delivery of this Agreement, this Agreement, and the other agreements and
exhibits referred to herein, will constitute the valid and binding obligations
of Company, and will be enforceable in accordance with their respective terms.


h.           Joint Drafting and Exclusive Agreement.  This Agreement is the only
Agreement executed by and between the Parties related to the Claims described
herein.  There are no additional oral agreements or other understandings related
to the Claims described herein.  This Agreement shall be deemed to have been
drafted jointly by the Parties hereto, and no inference or interpretation
against any one Party shall be made solely by virtue of such Party allegedly
having been the draftsperson of this Agreement.  The Parties have each conducted
sufficient and appropriate due diligence with respect to the facts and
circumstances surrounding and related to this Agreement.  The Parties expressly
disclaim all reliance upon, and prospectively waive any fraud,
misrepresentation, negligence or other claim based on information supplied by
the other Party, in any way relating to the subject matter of this Agreement.


i.           Conflicts of Interest.  The Parties shall exercise their best
efforts to the other Party aware of any conflicts of interest that exist between
such Party, including any other business of entity that such Party beneficially
owns or controls, and any interest of the other Party.  Disclosure of such
conflicts of interest may be made in writing or through oral
communication.  Acknowledgement of such conflicts of interest and waiver of any
cause of action against a Party related to a conflict of interest may be made in
writing or through oral communication.


j.           Acknowledgments and Assent.  The Parties acknowledge that they have
been given at least ten (10) days to consider this Agreement and that they were
advised to consult with an independent attorney prior to signing this Agreement
and that they have in fact consulted with counsel of their own choosing prior to
executing this Agreement.  The Parties may revoke this Agreement for a period of
three (3) calendar days after signing this Agreement, and the Agreement shall
not be effective or enforceable until the expiration of this three (3) day
revocation period.  The Parties agree that they have read this Agreement and
understand the content herein, and freely and voluntarily assent to all of the
terms herein.

 
IN WITNESS WHEREOF the Parties have executed this Agreement effective as of the
day and year first above written.


COMPANY
 
Audiostocks, Inc.
CONTRACTOR
 
Peer Technologia Da Informacao, Ltda.
 
 
/s/ Luis J. Leung
___________________________________
 
 
/s/ Riccardo Lanzuolo
___________________________________
By: Luis Leung
By: Riccardo Lanzuolo
Its: President
Its:
       





A FACSIMILE COPY OF THIS AGREEMENT SHALL HAVE THE SAME LEGAL EFFECT AS AN
ORIGINAL OF THE SAME.





























 
 
 
 

 